Citation Nr: 9909057	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-08 085A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to April 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied service connection for a 
nervous condition diagnosed as bipolar disorder and 
schizoaffective disorder.

The Board notes that the veteran, in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in June 1998, appears to 
be raising several additional claims for service connection 
that are not now before the Board.  This matter is referred 
to the RO for appropriate action.



REMAND

A preliminary review of the record discloses that the veteran 
contends that he has a mental disorder that preexisted 
service and was aggravated therein.  He alleges that during 
service, his mental disorder worsened to such an extent he 
was discharged.  Private medical records clearly establish 
that the veteran was seen for psychiatric problems 
approximately two years prior to enlistment into the service.  
His service medical records show that during service, he 
presented with psychiatric complaints and requested an 
evaluation by a psychiatrist on March 18, 1982.  Apparently, 
he was referred for a psychiatric evaluation in March 1982, 
but records of this evaluation is not included in the claims 
file.  Rather, there is merely a diagnosis of "failure to 
adapt emotionally" recorded in service medical record dated 
March 22, 1982.

The Board does acknowledge that the RO has requested the 
veteran's service medical records on two occasions, most 
recently in April 1998, with a "negative" reply from the 
National Personnel Records Center (NPRC) in May 1998.  
However, it is possible that records of the veteran's 
psychiatric evaluations may be segregated from other medical 
records or included with hospital records.  Since the veteran 
appears to have underwent a psychiatric evaluation which 
resulted in a diagnosis of failure to adapt emotionally and 
the evaluation report would be helpful in determining whether 
any preexisting psychiatric disorder worsened in severity 
during active service, the Board believes that an additional 
request for that record should be undertaken specifying that 
the record sought is a psychiatric evaluation.  

In addition, the veteran and his representative contend that 
the veteran should be scheduled for another, more 
comprehensive VA examination because the examination 
conducted in November 1997 was inadequate.  The Board agrees 
that a more comprehensive medical opinion is needed.  In this 
regard it is not clear whether the examiner had the benefit 
of a review of all pertinent medical records contained in the 
veteran's claims file.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


1.  The RO should obtain and associate 
with the claims file records of the 
veteran's psychiatric evaluation in March 
1982, any other pertinent service medical 
records not of record.  In requesting 
these records the RO should specify that 
what is being sought is a report of a 
psychiatric evaluation of the veteran 
performed on March 22, 1982.  If 
necessary, a search of hospital records 
of the Naval Hospital at Paris Island, 
South Carolina should be requested, as 
well as a search of service personnel 
records pertaining to the veteran in an 
effort to locate the March 1982 
psychiatric evaluation.

2.  After completing the above, the 
veteran should be afforded a psychiatric 
examination to ascertain the nature, 
severity and etiology of any psychiatric 
disorders which are present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished.  
The examiner is requested to review all 
pertinent medical records associated with 
the veteran's claims file, including 
records dated prior to and during 
service, and offer an opinion as to 
whether the any psychiatric disorder 
preexisted the veteran's service, and if 
so whether the preexisting psychiatric 
disorder increased in severity or 
chronically worsened during service.  If 
no psychiatric disorder is felt to have 
preexisted service, the examiner is 
requested to offer an opinion as to 
whether any currently diagnosed 
psychiatric disorder is related to the 
disorder diagnosed during service.  The 
specialist should include the rationale 
on which he bases his opinion.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiners for 
review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


